DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 02/25/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9693044 and/or 10571795. Although. the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/4 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2/4 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10/6-9 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 9693044 and/or 10571795. Although the the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 9693044 and/or 10571795. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in question merely broadly combines the limitations of the aforementioned claim limitations without expanding upon the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872